Order filed, September 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00680-CV
                                 ____________

                   JERRY JEROME COLBURN, Appellant

                                         V.

                         EVELYN COLBURN, Appellee


                   On Appeal from the County Court at Law
                             Austin County, Texas
                      Trial Court Cause No. 2012L-5672


                                      ORDER

      The reporter’s record in this case was due August 26, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Marsha Burrus, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM